United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 0-14278 BRAVO ENTERPRISES LTD. NEVADA 88-01955105 (STATE OF INCORPORATION) (I.R.S. ID) 35 South Ocean Avenue, Patchogue, New York, 11772 1-888-488-6882 Securities registered pursuant to Section12(b) of the Act: COMMON STOCK OTC: BB Securities registered pursuant to Section12(g) of the Act: Common Stock, Par Value $.001 (Title of Class) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common stock, $.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or15(d) of the Act.o Yes x No Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.oYesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo As of March 31, 2013, there were 147,178,530 shares of the issuer's $0.001 par value common stock issued and outstanding. Documents incorporated by reference: 8-K filed February 3, 2012 with respect with respect to a change in Directors. 8-K filed May 15, 2012 with respect to announcing name change and 1:20 reverse split. 8-K filed May 15, 2012 with respect to approval of name change and 1:20 reverse split. 8-K filed November 30, 2012 with respect to entering into a material definitive agreement. Bravo Enterprises Ltd. FORM 10-K For The Fiscal Year Ended December31, 2012 INDEX PART I 4 ITEM1. BUSINESS 4 ITEM1A. RISK FACTORS 8 ITEM1B. UNRESOLVED STAFF COMMENTS 8 ITEM2. PROPERTIES 8 ITEM3. LEGAL PROCEEDINGS 9 ITEM4. MINESAFETY DISCLOSURES 9 PART II 10 ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES 10 ITEM6. SELECTED FINANCIAL DATA 14 ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F-1 ITEM9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTSON ACCOUNTING AND FINANCIAL DISCLOSURE 17 ITEM9A. CONTROLS AND PROCEDURES 17 ITEM 9B. OTHER INFORMATION 18 PART III 19 ITEM10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 19 ITEM11. EXECUTIVE COMPENSATION 19 ITEM12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 21 ITEM13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, ANDDIRECTOR INDEPENDENCE 22 ITEM14. PRINCIPAL ACCOUNTING FEES AND SERVICES 23 PART IV 24 ITEM15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 24 SIGNATURES 25 2 Note About Forward-Looking Statements Certain statements in this report, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believe,” “project,” “expect,” “anticipate,” “estimate,” “intend,” “strategy,” “future,” “opportunity,” “plan,” “may,” “should,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. A detailed discussion of these and other risks and uncertainties that could cause actual results and events to differ materially from such forward-looking statements is included in the section entitled “Risk Factors” (refer to Part I, Item1A). We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. 3 PART I ITEM1. BUSINESS GENERAL The following should be read in conjunction with our financial statements and the related notes that appear elsewhere in this quarterly report. The discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Our Company, Bravo Enterprises Ltd., was formed under the laws of the State of Nevada on November 29, 1983 under the name Venture Group, Inc. On February 11, 1986, an amendment to the Articles of Incorporation was filed changing the corporate name to Asdar Corporation. On December 10, 1987, another amendment to the Articles of Incorporation was filed changing the corporate name to Asdar Group. On February 18, 2001, Asdar Group filed a Certificate of Reinstatement with the Secretary of State of Nevada. On April 30, 2002, another amendment to the Articles of Incorporation was filed changing the corporate name to Precise Life Sciences Ltd. Additional amendments to the Articles of Incorporation were filed changing the corporate name as follows: February 18, 2003 - Iceberg Brands Corporation August 28, 2003 - Avalon Gold Corporation March 22, 2005 - Avalon Energy Corporation September 25, 2007 - Shotgun Energy Corporation April 7, 2009 - Organa Gardens International Inc. June 8, 2012
